Citation Nr: 1447561	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to a certificate of eligibility for specially adapted housing.

2.  Entitlement to a certificate of eligibility for a special home adaptation grant.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified at a video conference hearing before the Board in May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims on appeal can be reached.  

At a May 2014 video conference hearing, the Veteran testified that he experiences eight to fifteen seizures a month and after a grand mal seizure he is incapable of walking or getting around.  He indicated that he had a surgical procedure to remove a cyst from his brain, that he has a piece of metal in his brain, and that if he hits his head a seizure can be triggered.  He reported that he has fallen down the stairs at his house on occasion.   

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to VA compensation for permanent and total disability due to:  (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2014). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

It is noted that for VA purposes, 'loss of use of a hand or foot' is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a) (2)(i), 4.63.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.

In this case, the Veteran is service-connected for neuropsychiatric changes to include cognitive deficits with significant deficits in new verbal learning, arithmetic, visual reasoning, reading, and spelling with evidence of personality change status post neurosurgical removal of ependymal cyst of the brain, rated 100 percent disabling and seizure disorder with right-sided convulsions and loss of consciousness associated with neuropsychiatric changes to include cognitive deficits with significant deficits in new verbal learning, arithmetic, visual reasoning, reading, and spelling with evidence of personality change status post neurosurgical removal of ependymal cyst of the brain, rated 60 percent disabling.  The Veteran's combined disability rating has been 100 percent from April 11, 2006.  Special monthly compensation (SMC) was granted for S-1 Entitled to SMC under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i).  

The Veteran's VA treating physician submitted a statement dated in April 2012 and indicated that the Veteran suffered from a seizure disorder which was not well-controlled despite medical treatment.  She noted that the Veteran had four to six seizures per month and due to his intractable seizure disorder with frequent breakthrough events he was at risk of self injury or injury to the baby for whom he was the primary care taker.  

The Veteran has not been afforded a VA examination to assess whether he meets the criteria for specially adapted housing or a special home adaptation grant.  

The evidence in the claims file remains unclear as to whether the Veteran has met the criteria for eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant, especially with regard to the question of whether he has residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

In light of the Veteran's credible accounts; and his service-connected disabilities documented in medical records, the Board has determined that he should undergo a VA examination to determine the nature and extent of his service-connected disabilities to determine whether, due to his service-connected disabilities, he meets the criteria set out above.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

As a final note, on remand, any outstanding private and VA treatment records should be obtained, and the Veteran should be requested to provide the necessary information and medical release authorization to allow VA to obtain any outstanding private treatment records.  Recent private medical records and records regarding the Veteran's treatment at the VA Medical Center (VAMC) dated since June 2006, and not of record, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2006 to the present.
 
2.  Schedule the Veteran for a VA examination.  The claims file should be made available to the examiner.  

The examiner should assess whether it is at least as likely as not (50 percent or greater) that the Veteran's service connected disabilities (namely neuropsychiatric changes post neurosurgical removal of ependymal cyst of the brain, and seizure disorder) constitute an organic disease that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

The term "loss of use" means no effective function other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.)  

In so doing, the examiner should address whether the Veteran has been required to use wheelchair, braces, crutches or canes as a result of his service connected disabilities.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



